DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11, 13, and 16  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (US Patent 9,180,757B2).
	Re claim 1, Huber et al. discloses a vehicle door assembly, comprising a first molding (28a, figure 1) configured to be installed to a first door component, a second molding (30a, figure 1) configured to be installed to a second door component (12), the first and second moldings at least partially defining a vehicle window (24) opening (see figure 1), and an end cap (40a) supporting an end of the first molding to an end of the second molding (as can be seen in figures 1 and 2, both moldings overlap 40a), the end cap having an extension (90, paragraph column 4, lines 56-63 explain that the class 90 may be molded to the surrounding components) extending across a gap at least partially defined by the first and second moldings to fill the gap.
	Re claim 2, the first door component is a door sash main body (46) and the first molding is a door sash molding (as seen in figure 1).
	Re claim 3, the second door component is a door panel (12) and the second molding is a waist molding (as can be seen in figure 1.
	Re claim 11, the door sash main body, the door sash molding being installed to an outboard facing side of the door sash main body (as seen in figure 1).
	Re claim 13, the door panel (12) is provided and  the waist molding is installed to an upper end of the door panel (as shown in figure 1).	
	Re claim 16, the end cap includes a first molding attachment part (the part that is overlapped by 28a) that is installed to the door sash molding, and a second molding attachment part (the part that is overlapped by 30a) that is installed to the waist molding.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US Patent 9,180,757B2).
	Huber et al. discloses all the limitations of the claims, as applied above, except for a first adhesive provided between the end cap and the door sash molding and a second adhesive provided between the end cap and the door sash main body.
	The examiner takes Official Notice that the use of adhesives to join various parts of a vehicle is old and well known in the art.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a vehicle door assembly, such as that disclosed by Huber et al. to have a first adhesive provided between the end cap and the door sash molding and a second adhesive provided between the end cap and the door sash main body, as is old and well known in the art, in order to further secure the device together in a manner that reduces noise between vehicle parts. 

Allowable Subject Matter
Claims 4-10, 12, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle upper door assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
October 5, 2022